 `CHAUFFEURS, TEAMSTERS &HELPERSLOCAL NO. 364221Chauffeurs,Teamsters & HelpersLocal No. 364,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America and Norman Murrin,as President, ErnieMaahs, as Business Agent, and Mike Lawrence,as BusinessAgent ofsuch Local No. 364andThe Light Co., Inc.Case No.13-CC-143. July 30,1958DECISION AND ORDEROn December 6, 1957, Trial Examiner A. Norman Somers issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in the unfair labor practices alleged inthe complaint but recommending that the complaint be dismissed,as setforth in the copy of the Intermediate Report attached hereto,on the ground that it would not effectuate the policies of the Act toassert jurisdiction.Thereafter, the General Counsel and the Respond-ents filed exceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Sections 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersJenkins and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only insofar as they are consistentwith this Decision and Order.'In this matter the commerce facts are undisputed.The primaryemployer, The Light Co., Inc., is a retail appliance dealer whose directoutflow, consisting of sales to out-of-State residents, totaled $24,068.53in 1956.The secondary employers, Modern Warehouse Corporationand its wholly owned subsidiary Cartage, Inc., conduct a warehouseand transfer business and in 1956 performed services totaling $79,-694.87 for firms, each of which annually ships goods out of the Statevalued in excess of $50,000; they also performed services totaling$17,301.01 for common carriers engaged in the' interstate transporta-tion of goods pursuant to the certificate of the Interstate CommerceCommission, each of which, annually receives for such transportationservices revenue in excess of $100,000.Upon these facts, the TrialExaminer assumes that, in secondary boycott cases such as the instant11 or the reasons stated by the Supreme Court inSand Door & Plywood Co., 78S.Ct.1011, we find in agreement with the TrialExaminerthat the hot-cargoclause providesno defenseto the charge of violation of-Section 8 (b) (4) (A).We reject as gratuitoussection H of the Intermediate Report.121 NLRB No. 33. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter, the Board will consider the combined business of the primaryand secondary employers in determining whether jurisdiction shouldbe asserted.We agree.' The Trial Examiner, however, finds that thedirect outflow of the primary employer may not be combined withthe services of the secondary employers in the instant matter to satisfythe Board's $100,000 indirect outflow standard for asserting juris-diction.In his view, such -a combination would comprise an accumu-lation of unrelated or different categories precluded under the doctrineof theJonesborocase.3In this respect, we disagree with the TrialExaminer.In the case ofPacific Fine Arts,116 NLRB 1607, we held that theBoard's indirect outflow standard was satisfied by a combination ofemployer's direct and indirect outflow.As the services performedby the secondary employers in the instant matter constitute indirectOutflow ,4 we find, contrary to the Trial Examiner, that jurisdictionmay be asserted by totaling the direct outflow of the primary employerand the services of the secondary employers, thus satisfying theBoard's $100,000 indirect outflow standard.' In our opinion, we donot thereby depart from theJonesborocase,nor do we revive theRutledge6 doctrine as Respondent Union contends.ORDERUpon the entire record in this case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent Union,Chauffeurs,Teamsters & Helpers Local No. 364, International2'W.H. Arthur Company,115 NLRB 1137 ; see alsoReilly Cartage Company,110NLRB 1742,McAllister Transfer, Inc.,110 NLRB 1769.In theW. H. Arthur Companycase, the Board might have asserted jurisdiction on the basis of the primary employer'scommerce alone, but relied also on "the combined operations of the primary and secondaryemployers "N3Jonesboro Grain Drying Cooperative,110 NLRB 481.' Cf.PazanMotorFreight,Inc.,116 NLRB 1568,1569;K.D. Shaver Transfer Com-pany,119 NLRB 939.6Member Jenkins, in accord with his previous dissents inChicago Metropolitan MutualAssurance Company,119 NLRB 352;Shaver Transfer Company,119 NLRB 939;John W.Galbreath & Co.,120 NLRB 625 (Member Fanning also dissenting),would assert juris-diction over the business of the employer without relying on the jurisdictional standardsimposed by the Board in the cases cited.Member Jenkins would assert jurisdictionover all enterprises affecting commerce within the meaning of the Act since in his opinionwhatever justification for arbitrary monetary standards may have existed whenBreed-ing Transfer' Company,110 NLRB 493, was decided was destroyed by the decision ofthe Supreme Court of the United States inCuss v. Utah LRB,353 U. S. 1, and its com-panion cases.In asserting jurisdiction herein,Member Fanning does not necessarily endorse thereasons advanced inBreeding Transfer Company, supra,in support of the 1954 juris-dictionalstandards,nor does he deny the pressing necessity for a reevaluation of theBoard's jurisdictional policies in the light of theCussdecision.However, as, in hisopinion,assertion of jurisdiction herein is consistent with the present jurisdictionalstandards,and as the Board clearly has legal jurisdiction in thismatter,he does notbelieve that this case requires such reevaluation at this time.6 Rutledge Paper Products,Inc.,91 NLRB 625. CHAUFFEURS, TEAMSTERS & HELPERS LOCAL NO. 364223Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, its officers, agents, and representatives, including Nor-man Murrin, Ernie Maahs, and Mike Lawrence, shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of Modern Warehouse Corporation, or Cartage, Inc.,or any other employer, other than The Light Co.; Inc., in the SouthBend, Indiana, area, to engage in a strike or concerted refusal in thecourse of their employment to use, process, transport, or otherwisehandle or work on any goods, articles, materials, or commodities orto perform any services, where an object thereof is to force or requireany employer to cease using, selling, handling, transporting, or other-wise dealing in the products of, or cease doing business with, TheLight Co., Inc.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post in conspicuous places at its business offices and meetingplaces, including all places where notices to its members are custom-arily posted, signed copies of the notice marked "Appendix," whichis attached hereto.'Copies of said notice, to be furnished by theRegional Director for the Thirteenth Region, shall, after being dulysigned by an official representative of the Respondent Union be postedby the Respondent Union immediately upon receipt thereof andmaintained by it for a period of sixty (60) consecutive days there-after.Reasonable steps shall be taken by Respondent Union to insurethat said notice is not altered, defaced, or covered by any othermaterial.(b)Mail to the Regional Director for the Thirteenth Region,Chicago, Illinois, signed copies of said notice for posting at theModern Warehouse Corporation; and at Cartage, Inc., if willing, inplaces, where notices to their employees are customarily posted.(c)Notify, in writing, the Regional Director for the ThirteenthRegion (Chicago, Illinois), within ten (10) days from the date ofthis Decision and Order, what steps Respondent Union has taken tocomply herewith.'+In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members that : 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT engage in or induce or encourage the employeesof Modern Warehouse Corporation, Cartage, Inc., or any otheremployer other than The Light Co., Inc., in the South Bend,Indiana, area to engage in a strike or concerted refusal in' the.course of their employment to use, process, transport, or otherwisehandle or work on any goods, articles, materials, or commoditiesor to perform any services for their respective employers, wherean object thereof is to force or require any such employer tocease using, selling, handling, transporting, or otherwise dealingin the products of, or cease doing business with, The Light Co.,Inc.CHAUFFEURS, TEAMSTERS & HELPERS, LOCAL No. 364,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must. not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis case, concerned with alleged secondary boycott activity by Respondent Unionand its officers and agents in violation of Section 8 (b) (4) (A) of the NationalLabor Relations Act (61 Stat. 136), was submitted to the Trial Examiner in SouthBend, Indiana, on September 4, 1957, on a stipulated record.The record consistedof the transcript of testimony and exhibits adduced at the hearing in the Section 10'(1)injunctive proceeding brought by the Regional Director on behalf of the GeneralCounsel in the United States District Court after he issued his complaint in thisproceeding.'Upon the entire record, there are hereby made the following:FINDINGS OF FACT1.THE BUSINESSES OF THE EMPLOYERSThe primary employer in this case is The Light Co., Inc., which filed the charge.An Indiana corporation, it owns and operates a retail appliance storein South Bend,at which it sells and services gas and electric appliances.The store is located nearthe Indiana-Michigan border, and, in 1956, itssalesto residents ofMichiganamounted to $24,068.53.The secondary employers are Modern Warehouse Corporation and its whollyowned subsidiary, Cartage, Inc.Unless there is a need to distinguish them, we willhereafter refer to them, singly, as Modern.Both are locatedin a warehouse inSouth Bend.Modern stores and handles goods shipped or to be shipped, and Cartagehandles and packages goods to be transported in interstate commerce. In 1956their combined revenues for such services from firms whose interstate business meetsthe Board's jurisdictional requirements was $96,995.88 (Modern, $79,694.87; Cartage,$17,301.01).Jurisdiction is strongly contested,at least interms of whether the Board's standardsfor its assertion have here been satisfied.Whatever the determination by the TrialExaminer, it is reasonably certain that the matter will not end at this level. Sincethe case is thus apparently destined to go up, it would seem appropriate that the'Madden v Chauffeurs, etc, N. D.Ind. Div. Civ. No. 2269, 40 LRRM 2595 (decidedSeptember 9, 1957). CHAUFFEURS,TEAMSTERS&HELPERSLOCALNO. 364225Board have the Trial Examiner's views on the merits, so that it can dispose of theentire controversy, however it might decide the question of the assertion of juris-diction.This Report will therefore deal with the merits first, deferring the treatmentof jurisdiction to the later section, "Effect on commerce."H. THE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters & Helpers Local No. 364, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America. AFL-CIO, is alabor organization within the meaning of the Act.III.THE MERITSA. The Union's activities at Modern's warehouse in support of its disputewith LightThe operative facts, as distinguished from their legal consequences, are not seriouslyin dispute and should bear brief telling.In December 1956 the Union claiming majority designation made written demandon Light for recognition as its employees' bargaining representative.Light ignoreditand the Union established a picket line at Light's, which was apparently joinedby a number of Light's employees.Light deals in General Electric products,' which it purchases from the local dis-tributor,GE Appliance Company.Modern stores GE products in its warehouse.When a purchase is made, GE gives the purchaser an order on Modern.When theorder is presented at the warehouse, Modern turns the purchased merchandise overto the customer. In that connection, Modern's employees remove the items fromstock with a forklift, carry them to the dock for loading, and help load them onthe customer's conveyance.Modern has a contract with the Union in the latter's standard form, covering allwarehousemen in the Central States. In the contract is a "hot-cargo" provision,entitled the "Protection of Rights" clause.So far as is pertinent here, it relievesthe Union and employees of the obligation of loading or handling goods comingfrom, or destined for, a struck employer.The entire case centers around the Union'sefforts to enforce the protection-of-rights clause by inducing and encouraging theemployees of Modern to refuse to load merchandise for Light. The basic incidentsoccurred in 1957 and we shall treat them in sequence. By way of preface, we noteas background that in December, after the strike began at Light, Respondent ErnieMaahs, business agent for the Union, told Robert Mestach, who then was warehouseforeman of Modern, that the men were not to load merchandise for Light.In January 1957 Light made a purchase from GE. The morning of January 25,Herman Light, president of his company, appeared at Modern's warehouse andpresented the GE order to Mestach. The latter asked the employees if they wantedto load for Light, but they refused because Light was not "off strike yet."Mestachthen referredMr. Light to Arthur Demby, president of Modern?Mr. Light then showed the order to Demby. Present in the warehouse at thetime was Respondent Norman C. Murrin, president of the Union.Demby askedMurrin whether he could hand over the merchandise.Murrin replied "Absolutelynot . . . Light's on strike."Demby then pleaded to Mr. Light his helplessnessin the matter.Light immediately sued out a writ of replevin and got a sheriff's order for themerchandise.That afternoon Mr. Light returned to the warehouse with a truckdriven by one of his employees.As soon as the Light truck pulled into Modem'sdock, a striking employee of Light got out of a parked car, where he had beenwaiting.He then marched around the truck with a picket sign identical to thatused on the picket line at Light's store. It read:EMPLOYEES OFTHE LIGHT COMPANYON STRIKEFOR CONTRACTMEMBER OF TEAMSTERS L. U. #364In due time, the Light truck left with the merchandise, and the picket thereuponleft also.2 The designation of "Mr." in referring to Herman Light is not intended as an invidiousdifferentiation between him and those not so designated. Its purpose is merely to dis-tinguish the mortal from the corporate person487926-59-vol 121--16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe interval between the truck's appearance and departure was not uneventful.BeforeMr. Light's arrival, the sheriff and his deputy had already presented thewrit to Demby of Modern.Demby asked 1 of the 2 forklift operators, HubertClardy and James Guthrie, to load the truck for Light, but was refused. SteveKern, another union business agent, arriving shortly afterwards, told Clardy, "Theguys shouldn't work behind the picket line," and Demby's request or instructionto either Clardy or Guthrie to load the Light truck met with the answer, "I can'tdo it."Demby then told the two warehousemen that they "might as well punchout."They did so, and walked out with Mestach.3They waited outside untilthe Light truck left.Meanwhile, the merchandise was still stored in the rear of the warehouse, threetiers high.Since there was no one else to do so, Demby undertook himself to bringthe goods down with a forklift. There he met the resistance of Agent Kern? LikeMurrin that morning, Kern told Demby, "You can't handle this merchandise.Light's on strike... "Demby suggested to Mr. Light that he use the forklift,whereupon Kern told him "to keep his big mouth shut."Mr. Light observed thathe was no hand at operating a forklift anyway. So they turned to the sheriff.He observed that the law was not either, or that he would rather be included out,or something akin.The impasse was finally resolved by Demby. Ignoring Kern,he brought the merchandise to the floor with the forklift and left it there.Mr.Light and his man thereupon carried it to the dock and loaded it on the truckunassisted.They then departed. So too, as already stated, did the picket.Onsignal from Kern, the waiting Mestach and the two warehousemen returned tothe warehouse and clocked in.Sometime before April 24, the Union became suspicious that merchandise in-tended for Light was being bootlegged from Modern's warehouse through otherdealers.It accordingly made union stewards of all Modern's warehouse employees,and instructed them not to load the truck of any dealerunless thedriver showeda union card.Modern, over Demby's signature, posted a notice at the warehouseon April 24, condemning this action and directing the employees "to move allmerchandise to the dock for loading without discrimination as between dealers."Meanwhile, Mestach, now back to a rank-and-file position, and one of the newlystewardized group, described to President Murrin the "pitiful" situation of dealerscoming for their merchandise only to be turned back.Murrin then lifted therestriction on all dealers except Light.According to William Hosler, Mestach'ssuccessor as warehouse foreman,5 the men were instructed by Agent Maahs notto handle any of Light's merchandise or show Mr. Light where it was if he shouldcall for it.On May 3 President Light again called for his firm's merchandise, and sinceno one would load it for him, he left without it. Before that call, Agent Maahshad been at the warehouse, and was asked by Foreman Hosler whether he couldload Light's merchandise if the employees refused.Maahs replied, "Bill, you'resmarter than that, you know better than that."Hearing of this incident, Demby, on May 6, posted a second notice, denouncingthe men's action and instructing them "to move all merchandise for The Light Co.,Inc., which The Light Co., Inc. requires us to do."Mestach then called up UnionPresidentMurrin for instructions.Murrin informed Mestach the Union "didn'thave a contract as yet" with Light.Mestach, as he testified, needed no furtherstatement to know that no loading was to be done for Light. But he also testifiedthatMurrin made that quite explicit anyway.6The Union wrote Modern on May20 demanding the notice be rescinded under threat that it would "exercise itsaWhether Mestach,in view of his then foreman's status,actually clocked out beforejoining the other two is not certain.Nor does It matter.*Although Light thoughtitwas Murrin, It would seem from the other witnesses thatthis time the policing for the Union was done by Kern.5He was actually Mestach's predecessor, who had leftModern,and, on his return,was put back to his old job.6 Foreman Hosler, a brother-in-law of Mestach, with the latter'sconsent,listened inon the conversation at another extension.He testified that Murrin also threatened astrike at Modern if the notice was enforced.Murrin had no knowledgeof Hosler's eaves-dropping, and at the 10 (1) injunctive hearing in the District Court, theRespondentsobjected to the admission of Hosler's testimony.The court allowed it on the authorityof a decision of the Seventh Circuit.Respondents claim that the decision is opposedto a line of Supreme Court authority invalidatingsuch testimony.Emulating thesheriff in the forklift dispute, we need not enter this fray.Hosler's testimony affectsthe ultimate result not a whit,and may be disregarded. CHAUFFEURS, TEAMSTERS & HELPERS LOCAL NO. 364227economic rights under the terms of our existing contract."Demby did not reply.On May 27 Respondent Maahs called at the warehouse and told Demby the plantwould be closed down if he did not sign a letter rescinding the notice.Dembysaid he wanted to consult his attorney.As he reached for the phone, ForemanHosler brought the tidings that Maahs had pulled the men off the dock.Maahshad indeed ordered the men off and told them to await his beck. It came fastenough, for Demby at once called Maahs back to the office, saying he "had nochoice but to give him the letter" of rescission, which he did.At Maahs' signal,the warehousemen returned to their jobs.And that was the end of Light's efforts to obtain any merchandise at Modem.B.Concluding findingsWe need not linger over whether there was a secondary boycott here. It wasone in itsdistilled essence:Modern's employees, under direct orders from theUnion's officials, concertedly refused to perform their accustomed services ofloading, with an object of forcing Modern to cease dealing with Light.This wasmanifestly doing what Section 8 (b) (4) (A) of the Act, in express terms at least,forbids.A violation of that section would therefore have to be found unless theactivity fallswithin some recognized exception.Respondents say it does, in twoways.We address ourselves to them.The "hot-cargo" defense:Respondents, basically, rely on the fact that they werepursuing their rights under the protection-of-rights clause of the contract.Theydraw on those court decisions which have upheld the right of a union, under a"hot-cargo" agreement, to make a direct appeal to the employees of a secondaryemployer to refuse to handle goods of a struck employer.The right is asserted toexiston two alternative theories: Either that under such agreement, the secondaryemployer has consented to the refusal and hence cannot be said to be "forced" byit,or that, under it, he has concurred in the removal of the service in question fromthe scope of his employees' duties, so that their refusal to render it is not oneoccurring "in the course of their employment," as that term is used in 8 (b) (4).7The General Counsel relies on the opposing body of court decision upholding theBoard's doctrine that whatever rights a "hot-cargo" clause gives a union against thesecondary employer privately, it may not enforce them by a direct appeal to theemployeesto refuse to perform the service .8For purpose of decision at this level, it is enough that the Board adheres to itsdoctrine that a "hot-cargo" clause is no defense to a direct appeal to employeesof a secondary employer to refuse to render their accustomed services.The matteris now before the Supreme Court oncertiorari(seesupra,footnotes 7 and 8), anduntil it has said the final word,it isthe Board's doctrine which is binding on thisTrial Examiner.United Mine Workers, District 50 etc. (West Virginia Pulp &Paper Co.),118 NLRB 220. It might be noted that thiscase,on its facts, doesnot turn onthe validity of the Board's doctrine in theSand Doorcase(suprafoot-note 8).That case construes the statute as outlawing a direct appeal to theemployees even where the secondary employer might otherwise, on his own, haveacquiesced in the observance of the "hot-cargo" clause.A finding that the Union'sactivity here involved violated 8 (b) (4) (A) need rest only on the validity of itsdoctrineas enunciated earlier inMcAllister Transfer, Inc.,110 NLRB 1769. Thereitwas held that a "hot-cargo" clause is no defense where the secondary employerresists its observance and makes it clear to his employees that he wants the em-ployees to perform the servicein question.Hence even ifSand Doorshould fall,there would be no balm for Respondentsas longasMcAllisterstands."Ambulatorysitus"and Moore Drydock:Respondents claim that Light's truckwas part of the "primarysitus"of the dispute.Hence, they contend, they wereprivileged to picket Modern's premises,as they did on January 25, under the doc-trine of theMoore Drydockcase, 92 NLRB 547.Under that doctrine,,a union,in such an instance, is accorded a special privilege to picket at secondarypremises,7 General Driversetc.,Local886v.N. L. R. B.,247 F. 2d 71 (C. A., D. C.),settingasideAmerican Iron & Machine Works,115 NLRB 800;certiorarigranted78 S. Ct. 56;Milk Drivers v. N. L. R. B.,245 F. 2d 817 (C. A. 2), settingasideCrowley'sMilk Go.,110 NLRB 1408.8N. L. R. B. v. Local1976,United Brotherhood of Carpenters,etc.,241 F. 2d 147(C. A. 9), enfg.SandDoor & PlywoodCo., 113 NLRB 1210;certiorarigranted 78 S. Ct. 13;cf.N. L. R. B. v. Local 11, United Brotherhood of Carpenters, etc.,242 F. 2d 923 (C. A. 6),wherealthough no hot-cargoclause wasinvolved, the court, by wayof dictum, said such anagreement was unenforceable as being at warwith the underlyingpurpose of8 (b) (4) (A). 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDas long as certainprescribed restrictions are observed 9The contention would seemto take on an air of quaintness in view of the 4-year-old body of doctrine, beginningwithWashington Coca-Cola,which narrows the application ofMoore Drydock.loAs stated by the Board in one of its most recent applications ofWashington CocaCola,the "ambulatory situs" doctrine of theMoore Drydockcase (and the privilegethereunder), even if its requirements were met, does not apply where, as here,"the primary employer had a separate place of business at which the Respondentscould effectively publicize their dispute."Euclid Foods,-118NLRB 130, and casescited.But the above aside, the picketing on January 25 was hardly the sole modeof inducing Modern's warehousemen to refuse to load Light's merchandise.Theemployees were taking their cues directly from the Union's agents, who wereconstantly on hand to see that no goods were loaded for Light.The employeeswere subject to the standing orders of the Union's officials, and, in every instance,were acting under their specific instructions, or at the very least, under their specificguidance and encouragement.This is manifested by Murrin's and Kern's presenceat the warehouse on January 25, and their activities that day to prevent the loadingof Light's truck, the stewardizing of the employees later in April to enforce thedragnet on all dealers to prevent Light's merchandise from slipping through theirhands, PresidentMurrin's instructions toMestach in connection with Modern'sattempts to require its employees to load for Light, and, finally, Agent Maahs'ordered walkout of the men on May 27, while he took the few minutes needed topulverize President Demby's last efforts to exert his managerial authority to endthe employees' boycott of Light."This was a secondary activity pure and unal-loyed.It was patently beamed at the employees of the secondary employer, withoutthe remotest suggestion that thiswas amere incident of publicizing a primarydispute.The conclusion, then, is that the Respondent Union and its officers, includingRespondents Murrin and Maahs, induced and encouraged the employees of Modernto engage in concerted refusals in the course of their employment to perform services,with an object of forcing Modern, their employer, to cease dealing with Light,another employer or person.12Thereby, they violated Section 8 (b) (4) (A) ofthe Act.IV.EFFECT ON COMMERCEAIf this case hinged on whether the Board has jurisdiction under the powers vestedin it by the Act, our inquiry could end with the mere recital of the commerce facts.It is a truism of long vintage that the commerce jurisdiction which Congress gave theBoard under the Act is as broad as the power to regulate commerce given Congressunder the Constitution.N. L. R. B. v. Fainblatt,306 U. S. 601, 607.The Board hasjurisdiction wherever the commerce involved is merely enough to take it out of the"maximde minimis." Id.,604.Not much is needed to do so. Light's direct salesout of the State of over $24,000 would be quite ample to bring it within the ambit ofthe Board's powers.Cf.N. L. R. B. v. Harvey Stoller,207 F. 2d 305 (C. A. 9)cert. den. 347 U. S. 919;N. L. R. B. v. Denver Building and Construction TradesCouncil, et al. (Gould & Preisner),341 U. S. 675, 683-4;N. L. R. B. v. Local 74United Brotherhood of Carpenters, etc.,341 U. S. 707, 712. So too would Mod-ern'sand Cartage's roles as links or channels in interstatecommerce,for by its verynature, theirsis a businesson which depends the commerce of others independentlyof the revenue they themselves realize for their service.Cf.PolishNational Al-liance,322 U. S. 643, 648;N. L. R. B. v. Mid-Co. Gasoline Company,183 F. 2d451 (C. A. 5).BHowever, as the Supreme Court hasnoted, "evenwhen the effect of activities oninterstate commerce is sufficient to enable the Board to take jurisdiction of a com-plaint, the Boardsometimesproperly declines to do so, stating that policies of theo Sucli as malting it clear that the dispute is only with the primary employer, andlimiting the picketing activity to the immediate vicinity of the primary employer'struck and to the duration of its sojourn there.10107 NLRB 299, 302-3, enfd. 220 F. 2d 380 (C. A., D. C.).n Respondents' insist that the capitulation thus exacted was a consent.There is noth-ing to do, I suppose, but to note that the contention is made.12Respondent Mike Lawrence is not specifically named in any significant incident, andI am therefore not naming him here. The legal result remains unaffected, however, since,as business agent, he would be bound by any order directed to the Union, if issued. CHAUFFEURS, TEAMSTERS &HELPERSLOCAL NO. 364229Act would not be effectuated by its assertion of jurisdiction in that case."N. L. R. B.v.Denver Trades Council, supraat 684.Until 1950, except for certain industries where special policy reasons promptedthe Board not to assert jurisdiction over them regardless of the amount of commerceentailed in the particular case (e. g., the building trades before Taft-Hartley and thehotel industry down to the present), the Board would determine whether to assertjurisdiction on a case-by-case or situation-by-situation basis without prescribing anyminimum amount as controlling.See Fifteenth Annual Report of the National LaborRelations Board (1950), at p. 5. In 1950, to eliminate the uncertainties inherentin imprecise standards, the Board undertook for the first time to endow them withprecision by prescribing specific dollar amounts.In a series of contemporaneous leadcases, it classified industries by the kind of commerce involved and, in respect mostcategories, laid down a minimum annular dollar amount required for each."Later,in 1954,the Board,announcing that it wished"to limit that exercise [of itsjurisdiction] to enterprises whose operations have, or at which labor disputes wouldhave, a pronounced impact upon the flow of interstate commerce," 14 prescribed asubstantially higher minimum for nearly all of the categories,and introduced mini-mums for some which until then had been free of any.Jonesboro Grain, supra,footnote 13.Hogue and Knott Supermarkets,110 NLRB543; Breeding Transfer,110 NLRB 493. Thus,for a business whose tie to commerce consists of direct salesout of State(direct outflow),the previous minimum of$25,000(Stanislaus Imple-ment Co., supra,footnote 12, at p.619) was raised,in respect to owners of a singleretail establishment such as Light, to $100,000.Hogue and Knott,110 NLRB at 584.For a business such as Modern's and Cartage'swhose role as a link to the commerceof others had until then been deemed a basis for asserting jurisdiction without regardto the amount of revenue derived thereby(WBSR,Inc.,91 NLRB 630), the Boardprescribed a minimum annual revenue of $100,000 for such services.JonesboroGrain,at 484;United Warehouse and Terminal Corporation,112 NLRB 959, foot-note1;Atlas Storage,112 NLRB 117, footnote 1.CSince the amount of revenue derivedby Light fromitsdirect out-of-State salesand that of Modem and Cartage for their services as links to commerce fall short ofthe minimum prescribed for their respective categories,itwould seem clear that underthe 1954 standards,the Board would not assert jurisdiction over a proceeding involv-ing Light alone or Modern and Cartage alone.However,as the Board has recognizedsince early in its administration of the Taft-Hartley law, because a secondary boycottinvolves not only the primary but also the secondary employer,the commerce ofboth must be considered.Originally, the Board considered the commerce of thesecondary employers only "to the extent that the latter are affected by the conductinvolved."Jamestown Builders Exchange, Inc.,93NLRB 386. Beginning withMcAllister Transfer,110 NLRB 1769, the Board, adopting the view of Member IvarPetersonin anearlier dissent," declared it would consider, "not [merely] the particu-lar business between the primary employer and the secondary employer at the loca-tion affected, but rather the entire business of the secondary employer at that loca-tion." (P. 1772.)The Board has since reaffirmed the above in several cases. SeeReilly Cartage,110 NLRB 1742, 1743;Sand Door & Plywood Co.,113 NLRB 1210, 1211;W. H.Arthur,115 NLRB 1137;Euclid Foods,118 NLRB 130. It happens thatin all ofthem, the jurisdictional standards were met by either the primary employer alone(Sand Door,at p. 1212;W. H. Arthur,at p. 1137, footnote 2), or by at least one ofthe secondary employers taken alone(Reilly Cartage,at p. 1743;McAllister,at 1771;Euclid Foods).We thus have no specific precedent for a situation where, as here,the entire interstate business of the primary employer or the secondary employer,each taken alone, does not meet the Board's jurisdictional standards.The GeneralCounsel contends that in such instance, the two should be "added" together. Inthat connection, he relies on language inReilly Cartage.There, after setting forththe amounts of interstate business done by the multiple secondary employers at thelocation affected, the Board stated that, "such amounts, when added to the [primaryemployer's] business, clearly meets the Board's jurisdictional standards." I wouldalso note that the Board used a kindred expression in theW. H. Arthurcase.There,is SeeStanislaus Implement and Hardware Company.91 NLRB 618, and companioncases14 JonesboroGrain Drying Cooperative,110 NLRB 481, 482.15 Lincoln Beer Distributors,106 NLRB 405. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDas it happened,and as already noted,the primary employer's business alone met theminimal standard.But the Board stated that it relied also "on the combined opera-tions of the primary and secondary employers."We may assume that the Boardwill, in a proper case, consider the "combined operations of the primary and sec-ondary employer," even where, as here, the business of either, taken alone, does notsatisfy the Board's standards for the assertion of jurisdiction.However, that assump-tion does not supply an answer to the question of what the Board would do where, ashere, the commerce of the primary employer is different in kind from that of thesecondary employer.This takes us to the next aspect of our question.DUnder the standards enunciated in 1950, the Board, in the case ofRutledge PaperProducts,91 NLRB 1250, declared that where a single employer was engaged in morethan one kind of commerce but in an amount below the prescribed minimum foreach, it would, for purpose of asserting jurisdiction, combine the figures for each inthis fashion: It would take the percentage by which the standard for each was met,and if the percentages thus added together came to 100 or more, it would assertjurisdiction.Thus, let us suppose this was not a secondary boycott case but one in-volving a single employer.Assume that that employer is engaged in both the retailbusiness of Light and the warehousing and carrier business of Modern and Cartage.The out-of-State direct outflow of over $24,000 done by the retail portion of the busi-ness would be a mere 24 percent of the prescribed minimum for that category.Onthe other hand, the over $94,000 revenue derived from the services to interstate com-merce by the warehouse and carrier business of that same employer would be over 94percent of the minimum for that category.These two percentages combined wouldcome to well over the total of 100 required for accumulated categories under thedoctrine ofRutledge.Were theRutledgedoctrine still in effect,our problem would be solved.Butthat is not the case. In 1954 the Board, at the same time that it set new and higherstandards for each category, acted to curtail its jurisdiction still further by puttingan end to the accumulation of standards permitted underRutledge.Indeed, in thelead case ofJonesboro Grain, supra,itexpressly overruledRutledge,thus (110NLRB at 484) :We have further determined that unless an employer's volume of operationsmeets one of the Board's new independent jurisdictional standards,we will notaccumulate these standards in order to assert jurisdiction.18'8 To the extent thatThe Rutledge Paper Products, Inc., supra[91 NLRB 625],and cases relying thereon are inconsistent with our decision here, those cases areoverruledSee,also the majority decision inBreeding Transfer Company,110NLRB 493EThe General Counsel urges that the declaration above is not "controlling." Iam not sure whether he means it is not so in any case, even one involving a singleemployer, or that it is not controlling merely in a secondary boycott case, wheretwo sets of employers are involved.As best I can interpret his contention, he wouldseem to mean both, the first as his primary and the second as his alternative con-tention.He would seem to challenge the applicability ofJonesboroto even a singleemployer situation thus: "The Board's statement [in Jonesboro] applied specificallyto the 1950 standard which provided for percentages of categories in which therewas activity.This is apparent from the Board's decision inThe BrassRail,Inc.[110 NLRB 1656]." The purport of the above would seem to be that inJonesboro,the Board forbade accumulating "percentages" but not amounts. In that connec-tion, the General Counsel cites a number of cases, beginning withThe Brass Rail,where it is stated that the Board would add "direct" and "indirect" figures to satisfyan "indirect" category.Thus, as inThe Brass Rail,involving a retail business forwhich the Board prescribed a minimum "indirect" inflow, the Board stated that itwould add the "direct" and "indirect" inflow "in order to predicate jurisdiction uponthe indirect standard"; and inPacific Fine Arts,116 NLRB 1607, the Board saidthat it would do the same in respect to "direct" and "indirect" outflow, where juris-diction depended on meeting an "indirect" outflow standard.This is far from sayingthat the Board thereby eliminated its stricture against accumulating standards. Itwould have been rather singular for the Board to have announced on October 26,1954, when it handed downJonesboro,that it would not accumulate standards, onlyto declare on December 16, when it decidedThe Brass Rail,that it would accumulate CHAUFFEURS, TEAMSTERS & HELPERS LOCAL NO. 364231them. Indeed, the Board could hardly have made it plainer that it was reaffirmingits recent declaration against such accumulation, for,in The Brass Rail,it said that"we do not deem the addition of direct and indirect . . . figures in order to predicatejurisdiction upon the indirect standard as an accumulation within the meaning of ourannouncement inJonesboro."110 NLRB, at 1659, footnote 1. By adding "direct"and "indirect" figures in order to meet an "indirect" standard, the Board was actingto avoid an absurd interpretation of the term "accumulation of standards."Unlessithad done so, it would have prevented crediting toward an "indirect" and thereforeremoter category, an amount in the same general category but even closer to com-merce because of its "direct" character.The Board therefore noted that to add a"direct" figure to an "indirect" one in order to satisfy an "indirect" standard is not toaccumulate standards in the sense forbiddenby Jonesboro,but merely to recognize, assheer reason would compel, that an indirect standard is legitimately met by some-thing in the same basic category, which has an even closer proximity to commercebecause it is direct.The Board has yet, since its declaration inJonesboro,to accumulate unrelatedor different categories, such as outflow with inflow,16 inflow with services to commerceor, as here, outflow with services to commerce. It follows, therefore, that in a caseinvolving but a single employer engaged in the two categories of commerce hereinvolved, accumulation of the amounts in each category for the purpose of assertingjurisdiction is precluded under the doctrine ofJonesboro.FThe General Counsel's alternative contention would seem to be that whateverthe stricture against accumulating of standards where a single employer is involved,itdoes not apply in a secondary boycott case.His contention is not developed, andhe seems merely to rest on the body of decision, exemplified by theJamestownandMcAllistercases, to the effect that in secondary boycott cases, the combined businessof the primary and secondary employers would be considered.The United StatesDistrict Court, in dismissing the General Counsel's 10 (1) petition for an injunction(Madden v. Chauffeurs, etc., supra,footnote 1), could not see how these casessupported the General Counsel's position even to the extent of furnishing "reasonablecause to believe the Board will assert jurisdiction." 17The District Court's decisiondoes not bind us and we must give the matter our own independent consideration.18Giving it such, I too do not see how the cases advance the General Counsel's position.In each of them, the question of the mode of "adding" the businesses of the primaryand secondary employers was obviated by two circumstances: First, as already noted,there was at least one employer who alone met the jurisdictional standards. Second,in all of them, the kind of commerce engaged in by the secondary employer was thesame asthat done by the primary employer.19Hence,if it had become necessary1s The Board has refused to combine these two in a recentcaseSeeChicago Metro-politan Mutual Assurance Company,119 NLRB 352.17The court said :.. . the [General Counsel] contends that the Board will, in secondary boycottcases, add the operations of both the primary and secondary employers in order tomeet the jurisdictional standards.The Board has never so decided where the pri-mary employer was a retail enterprise and the single secondary employer was awarehouse and carrier operationFrom a consideration of the decisions of the Board in theJamestowncase, 93NLRB 386; theEarl Vanncase,106 NLRB 405; theReillycase,110 NLRB 1742;theMcAllistercase, 110 NLRB 1769, and theEuclidcase, 118 NLRB 130, . . . it Isreadily apparent that any conclusion that the Boardwill assert jurisdiction in thiscase is based wholly on speculation and 'conjecture.No court should ever issuean injunction on such a paltry premise.We, therefore, conclude that the petition should bedismissedfor the reason thatthe petitioner has failed to sustain the burden of proving that thereis reasonablecause to believe the Board will assert jurisdiction.19Stylesv.Local 74, etc,74 F. Supp. 499, 501 (D. C., Tenn) ;Watson's SpeeiialtyStore,80 NLRB 533, 538, footnote1, enfd. sub.nom. N.L. R. B. v. Local 74,341 U. S. 707.19 The exceptions would seem to beEuclidFoods, 118 NLRB 130.Therethe primaryemployer was not at all engaged in an interstatecommerce.The Boardassertedjurisdiction because "the business of one or more of the secondary employers, each stand-ing alone,meets the jurisdictional requirements."The Board, deliberately it seems,left open the question of whether in such a case it would consider the commerce done 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the assertion of jurisdiction, the figures for the secondary employers could havebeen "added to" those of the primary employer without doing violence to the strictureinJonesboroagainst accumulating standards.The decisions stating that the businesses of the primary and secondary employersin secondary boycott cases will be considered in combination, fairly interpreted,can only mean that in a secondary boycott case, the commerce of the primary andsecondary employers will be so considered in the same manner as it would be ina case involving a single employer.And just as separate or different categoriescannot be accumulated in the case of a single employer, neither, it would seem tome, can they be accumulated in a case where primary and secondary employersare involved.Any other result would have to rest upon the absurd premise thatthe same dollar amounts somehow acquire greater magnitude when divided up amonga number of employers than when they are combined in a single employer.Giventhe same amounts, the impact does not become any the more pronounced becauseit is a primary and secondary employer combined who fail to meet the minimumfor any one category, than when it is only one who has failed to do so.The conclusion would seem unavoidable that the doctrine ofJonesboro,whichforbids accumulating standards where a single employer is involved, prevents theiraccumulation also where multiple employers are involved.The General Counselstresses the fact that in a secondary boycott case there have been innocent victims.That, of course, is true-as true as the fact that in every case where an unfairlabor practice has been committed, some innocent person has suffered.But theentire theory underlying the Board's curtailment of its own jurisdiction is thathowever desirable it would be to right every wrong committed, the need to avoidspreading itself too thin requires that the Board take cognizance only of thosewrongs where the impact upon the flow of interstate commerce is "pronounced."The interpretation of this term will vary with changes in the overall industrialpicture and with the views of those vested with responsibility of making the ap-praisal.But the governing interpretation and the policy which it implements arebased upon standards uniformly applied to the categories involved.Under thestandards currently controlling, the impact upon commerce, as already pointedout, is not "pronounced" unless there is a minimum amount involved in any onecategory, whether the amount is supplied by a single employer as in the ordinarycase, or by more than one employer, as in a secondary boycott case.GI am not sure whether the brief of the General Counsel seeks to intimate thatsecondary boycott cases are exempted from ordinary standards because of thespecial concern shown by Congress over secondary boycotts.Such concern ismanifested by the priority given under Section 10 (1) of the investigation of sec-ondary boycott charges and to the mandatory requirement that a petition for acourt injunction be filed whenever the investigation shows warrant for issuing acomplaint.Irather doubt that the General Counsel, squarely faced with theproblem, would wish to urge such a special exemption for any kind of case.Congress could not have contemplated it; and since it would involvepro Cantoan abandonment of the principle of supremacy of the rule of law in the adjudicationof controversies, I doubt that fundamental law would permit it. Secondary boycottcases are not alone accorded a priority under Section 10 (1).Congress accordeda similar priority to other unfair labor practice cases arising under Section 8 (b)(4),which normally concern single employers.These include cases involvingsuch unfair labor practices as strikes to compel employers to join a union (8 (b)(4) (A) ); strikes in disregard of an outstanding Board certification (8 (b) (4)(C)); and jurisdictional strikes (8 (b) (4) (D)). I hardly think that the GeneralCounsel would insist that these cases are exempt from the ordinary jurisdictionalstandards because they, like secondary boycotts under 8 (b) (4) (A), are prioritycases under Section 10 (1).Certainly there is nothing inJonesboroto suggest thatthe rule which forbids accumulation of standards for purposes of the assertion ofjurisdiction is no less applicable to them than to any other kind of case.Thereis nothing in the statute to suggest that any particular kind of case, whether involv-ing a secondary boycott or any other unfair labor practice, be exempted from thecontrolling effect of a duly enunciated and still subsisting standard of generalby all the secondary employers, in the aggregate, for it pointedly noted that it was re-fusing to rely, as had the Trial Examiner, on the "aggregate business of all secondaryemployers found affected." CHAUFFEURS, TEAMSTERS & HELPERS LOCAL NO. 364233application for the assertion of jurisdiction.The District Court would seem notto have thought so, and neither do I.And I am rather certain that the Board, inenunciating its standards, never contemplated it.HAs a final thought, since a determination of policy involves striking a fairbalance among all competing considerations, it would seem to me that we cannotaltogether ignore the following: But for the fact that the Board's jurisdictionalstandards render Light immune, the Union could have petitioned the Board for aSection 9 electionamongLight's employees, looking toward being certified as theirbargaining representative.Such certification, if obtained, would have indicated toLight that the Board was asserting its jurisdiction over it, with the result, presum-ably, that Light would have honored the certification by bargaining with the Union,and thereby (as indeed we must assume from the declaration of policy in theAct itself) averting the recognition strike at Light, and the attendant conduct inaid of it at Modern, which is the subject of this prosecution.Equally significant,and perhaps more so for our purposes, is the fact that such certification wouldhave legalized the conduct at Modern in support of the Union's recognition demandon Light.At least would that have beenso inregard to any alleged violation ofSection 8 (b) (4) (B), for (B) permits peaceful secondary boycott activity by aunion as a meansof vindicating its right to recognition under a Section 9certification.20This last would seem to explain why the complaint of the General Counsel omitsany allegation to the effect that the conduct in question violated, not only (A) of8 (b) (4), butalso (B).No other explanation for this striking omission appearing,the only thing which makes it rationally comprehensible is a probable sensitivity onthe part of the General Counsel's representatives to the seeming inequity of pressingfor a relaxation, or at least a mild application, of the Board's self-limiting standardsfor the purpose of fixing liability on the Union, at the same time that they operateto make unavailable to it the procedure which could have furnished it with thedefense to the violation as claimed.Closer analysis would indicate that the sameequitable factor is present also in regard to the prosecution for violation of 8 (b)(4) (A), for the certification would have legalized the activity here in questionunder 8(b) (4) (A), no less than (B).The legislative history of 8 (b) (4) (B),described inDi Giorgio Fruit Corporation et al.,87 NLRB 720, at 748, footnote 45(affirmed 191 F. 2d 642 (C. A., D. C.), cert. denied 342 U. S. 869), indicates thatits purpose was not to enunciate a separate class of prohibited secondary boycottactivity apart from 8 (b) (4) (A).That would have been unnecessary in view ofthe pervasive character of the general prohibition of secondary boycott activity in(A), which embraces the specific one in (B).Rather was it intended, indeed theonly function it could rationally serve is, to carve out of the general ban onsecondary boycott activity in (A) a specific exception operating in favor of a unionseekingto vindicate its right to employer recognition under a Section 9 certification.The congressional abhorrence of secondary boycotts was counterbalanced by a pro-found regard for the stabilizing function of a Board certification of a bargainingagent underSection 9, a fact exemplified by the numerous protections and sanctionswhich Congress accorded thereto, among which are the" proviso in (B) and, as wehave noted earlier in this discussion, the succeeding subdivision, (C).The Board'sself-limiting standardswould thus seem to have foreclosed theUnion from the opportunity to achieve the certification, which could have avertedthe need for the resort to the self help giving rise to this proceeding, and wouldhave legalized it as well. It would seem to me that this has a legitimate bearingon the inherent equity of a proposal to slacken the Board's self-limiting standardsfor the purpose of bringing the Union to book for conduct whose very illegalitystemsfrom the absence of the certification, which the same self-limiting policy has23 Section 8 (b) provides that "it shall be an unfair labor practice for a labororganiza-tion or itsagents-(4) to engage in or to induce or encourage the employees of any employer to en-gage in a strikeor a concerted refusal in the course of their employment to .. .handle or work on any goods . . . or to perform any services, where an objectthereof is:(A) forcing orrequiring...any employer or otherperson . . . tocease doing businesswith any otherperson;(B) forcing or requiring any other em-ployer to recognize or bargain with a labor organization as the representative ofhis employeesunless such labor organization has beencertifiedas the representativeof suchemployees under the provisionsof Section9; . . ."[Emphasis supplied.] 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade unavailable to it. It is thus fair to note that if there were a way of avoidingthe controlling effect of the Board's jurisdictional standards, this would hardly bethe case to labor to discover one.JIn sum, since the businesses of the primary and the secondary employers, eitheralone or in combination, do not meet any of the separate current standards of theBoard, it must be concluded that the effect upon commerce of the unfair laborpractices here involved is not sufficiently "pronounced," within the definition of theterm implicit in them, to warrant assertion of jurisdiction.Upon the foregoing findings, I hereby make the following:CONCLUSIONS OF LAW1.By inducing and encouraging the employees of Modern Warehouse Corpora-tion concertedly to refuse to perform services in the course of their employment,with an object of forcing Modern to cease doing business with The Light Co., Inc.,RespondentChauffeurs,Teamsters& Helpers Local No. 364, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL-CIO, and Respondents Norman C. Murrin and Ernest Maahs, its agents, haveengaged in and are engaging in unfair labor practices within the meaning ofSection 8 (b) (4) (A) of the Act.2.The said unfair labor practices affect commerce within the meaning of Section2 (6) and (7) of the Act.3.The extent to which they so affect commerce is not substantial enough and theirimpact upon the flow of commerce is not pronounced enough, under controllingBoard authority defining the term, to warrant assertion of jurisdiction.[Recommendations omitted from publication.]New England Upholstery Co., Inc.andUpholsterers'Interna-tional Union of North America, AFL-CIONew England Upholstery Co., Inc., Simmonds Upholstering Co.,Inc.andUpholsterers'InternationalUnion of North America,AFL-CIO.Cases Nos. 1-CA-2267 and 1-RC-4893. July 31,1958DECISION AND ORDEROn February 6, 1958, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, and recommending further thatthe election held in Case No. 1-RC-4893 be set aside and -a new electionbe held, as set forth in the copy of the Intermediate Report attachedhereto.'He found further that the Respondent had not engaged incertain other unfair labor practices alleged in the complaint. 'There-after, the Respondent filed exceptions to the Intermediate Report,together with a supporting brief.1 On October 4, 1957, the Board directed that a hearing be held before a hearing officeron certain objections filed by the Union to the election held in Case No. 1-RC-4893.On October 23 and 25, 1957, the Board issued orders directing that such hearing be heldbefore a Trial Examiner, and that Case No. 1-RC-4893 be consolidated with Case No.1-CA-2267.121 NLRB No. 44.